

Exhibit 10.65


CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
Amendment #4
to SYNNEX Corporation
Aruba Distributor Agreement
This Amendment #4 to the Aruba Distributor Agreement (“Amendment”) is made and
entered into as of the date of last signature below (“Effective Date”) by and
between Aruba Networks, Inc., having its principal place of business at 1344
Crossman Avenue, Sunnyvale, CA 94089 (“Aruba”), and SYNNEX Corporation, with an
address at 44201 Nobel Drive, Fremont, CA 94538 (“Distributor”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.
WHEREAS, Aruba and Distributor entered into a Distributor Agreement dated
September 29, 2011 (the “Agreement”), as later amended; and
WHEREAS, Aruba and Distributor now desire to amend the Agreement as set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties hereby agree as follows:
A.    Section 5.2(B) is hereby removed in its entirety and replaced with the
following:
“Rebate for Non Standard Pricing (NSP). [* * *] and (iii) Aruba receives written
notice from Distributor of Distributor’s rebate request for any such additional
discount by 5:00 p.m. Pacific time on the second business day of the month
following the month in which the Products subject to such additional discount
were sold (“Final POS Date”). Distributor acknowledges and agrees that Aruba
will have no obligation to provide any rebate if such written notice is not
received by Aruba by the Final POS Date. For the purposes of this Section, all
rebate request notices must be sent to dl-aruba-pos@arubanetworks.com.”
B.    This Amendment may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.
C.    Except as provided herein, all other terms and conditions of the Agreement
shall remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized representatives as of the Effective Date.
ARUBA NEWORKS, INC.        SYNNEX CORPORATION
By:     /s/ Joshua Cash        By:     /s/ Cheryl Grant    
Print Name: Joshua Cash        Print Name: Cheryl Grant    
Title: Director, Commercial Counsel        Title: Staff Counsel    
Date: 8/25/2014        Date: 8/21/2014    

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



